Asch, J. (dissenting).
I would affirm the order of Special Term (124 Misc 2d 1067) directing the respondent Conciliation and Appeals Board (or its successor, the New York State Division of Housing and Community Renewal) to issue an order granting permission to the petitioner not to offer renewal leases to the tenant.
*84Petitioner landlord owns a building in which 17 apartments are leased to the corporate tenant, Fountain House. The tenant, an eleemosynary institution, designates the occupants of the apartments from among psychiatric patients who may temporarily need housing during their period of rehabilitation. These patients occupy the apartments on a transient basis, and once "rehabilitated”, lose their right to occupy the apartments.
It is clear that the corporate tenant is not a person occupying the apartments as its primary residence. Thus, in Matter of Cale Dev. Co. v Conciliation & Appeals Bd. (94 AD2d 229, affd 61 NY2d 976), this court held that a corporation was not entitled to a lease renewal where the actual occupant was not the president of the corporation for whose benefit the apartment had been leased. Justice Sullivan noted, for the court, that: "While * * * a corporate tenant is entitled to a renewal lease provided it can meet the primary residence test, rent stabilization was never intended to place such a tenant’s leasehold estate in perpetual trust for the benefit of whomever, at a particular point in time, might happen to occupy a corporate office.” (Matter of Cale Dev. Co. v Conciliation & Appeals Bd., supra, at pp 234-235; see also, Matter of Walter & Samuels v New York City Conciliation & Appeals Bd., 81 AD2d 212, appeal dismissed 55 NY2d 824.)
Koenig v Jewish Child Care Assn. (107 AD2d 542) does not hold to the contrary. In Koenig, eviction was sought by the landlord on the grounds the apartment occupied as a group home was used "for commercial purposes”. The court held that the tenant in the maintenance of a group home was not engaged in a commercial activity and that the home could be evicted only "upon a showing that petitioner had met the requirements of the Code of the Rent Stabilization Association of New York City, Inc. § 54 (A)” (supra, at p 545). The court found that petitioner landlord had not made this showing and, accordingly, was not entitled to possession.
In addition, Laws of 1983 (ch 403, § 55) amended Emergency Tenant Protection Act of 1974 (L 1974, ch 576, § 4) § 5 (a) (11) to exempt from its coverage "(11) housing accommodations which are not occupied by the tenant, not including subtenants or occupants, as his primary residence” (emphasis added). The focus of the exemption is upon the party in privity with the landlord, i.e., the tenant named in the lease.
Laws of 1984 (ch 940, § 3) once again amended Emergency *85Tenant Protection Act § 5 (a) (11) by providing that "where a housing accommodation is rented to a not-for-profit hospital for residential use, affiliated subtenants authorized to use such accommodations by such hospital shall be deemed to be tenants”. This single type of nonprofit entity is exempted from the general rule that the issue of primary residence is determined by reference to the tenant of record. This single expressed exemption thus precludes the exemption of other entities pursuant to the statutory construction maxim of expressio unius est exclusio alterius. (See also, Matter of Sommer v New York Conciliation & Appeals Bd., 116 AD2d 457.)
It seems significant that the Court of Appeals has held the term "tenant” must be strictly limited under rent stabilization so that even family members have no right to a lease renewal upon the tenant’s departure (Tagert v 211 E. 70th St. Co., 63 NY2d 818, 821; Sullivan v Brevard Assoc., 66 NY2d 489).
Ross and Ellerin, JJ., concur with Murphy, P. J.; Kupferman, J., concurs on constraint of Koenig v Jewish Child Care Assn. (107 AD2d 542); Asch, J., dissents in a separate opinion.
Order and judgment (one paper), Supreme Court, New York County, entered on September 14, 1984, reversed, on the law, without costs and without disbursements, and the determination of the respondent CAB reinstated in its entirety.